                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                  Case No. 18-cr-196-pp
      v.

ZACHARY E. CLOYD,

                  Defendant.
______________________________________________________________________________

        ORDER DENYING MOTION TO RECONSIDER (DKT. NO. 77)
______________________________________________________________________________

      On April 7, 2021, the parties filed with the court a plea agreement. Dkt.

No. 66. The agreement was governed by Rule 11(c)(1)(C) of the Federal Rules of

Criminal Procedure, id. at ¶12, which provides that a plea agreement may

specify that the attorney for the government will “agree that a specific sentence

or sentencing range is the appropriate disposition of the case, or that a

particular provision of the Sentencing Guidelines, or policy statement, or

sentencing factor does or does not apply (such a recommendation or request

binds the court once the court accepts the plea agreement).” The plea

agreement stated the parties’ understanding that if the court accepted the plea

agreement, the court “would be bound by this recommendation and bound to

sentencing the Defendant to a fully concurrent term of imprisonment of

between 62 and 84 months.” Id. at ¶12. The plea agreement did not define the

phrase “fully concurrent term of imprisonment.”




                                        1

           Case 2:18-cr-00196-PP Filed 08/04/21 Page 1 of 8 Document 82
      The court accepted the defendant’s plea, subject to the binding plea

agreement, on May 5, 2021. Dkt. No. 70.

      Defense counsel filed a sentencing memorandum ahead of the sentencing

hearing. Dkt. No. 74. Most of the memorandum explained why the court should

not adhere to the career offender guidelines and discussed the defendant’s

background and history. Counsel then asked the court to impose a sentence at

the low end of the agreed-upon range—62 months. Id. at 13. After explaining

why he believed this sentence was sufficient but not more than necessary to

satisfy the goals of the sentencing statute, counsel wrote:

      [The defendant] is serving a state revocation sentence. And, because
      of the laws governing the Bureau of Prisons, the BOP will not give
      credit for time served on another sentence prior to a defendant’s
      sentencing. So in order to impose a fully concurrent sentence, to
      sentence [the defendant] as if he had been in federal custody since
      his arrest, the Court must adjust its judgment to account for the
      time that he has already served.

      [The defendant] has been incarcerated because of the offense in this
      matter since August 24, 2018, just over 35 months. See PSR at p. 2
      & ¶¶13-17. So in order for the Court to impose a fully concurrent
      sentence of 62 months, it must subtract those 35 months from the
      requested 62. This equals 27 months.

      Then one final adjustment is necessary. The goal of a fully
      concurrent sentence is to sentence the defendant as if they had been
      in federal custody since their arrest. If [the defendant] had been in
      federal custody he would have earned good time credit for the past
      35 months. (The BOP assumes an inmate will earn good time credit
      and awards it in advance; an inmate earns that credit by simply not
      misbehaving. And [the defendant’s] behavior in the state DOC has
      been exemplary.) Federal law provides that an inmate is entitled to
      15% good time credit (54 days per year) on their sentence. See 18
      U.S.C. § 3624(b). 15% of 35 months is 5.25 months. So in order to
      give a fully concurrent 62-month sentence, sentencing [the
      defendant] as if he had always been in federal custody, the Court
      should impose a total sentence of 22 months concurrent in this
      matter. These adjustments were parties discussed in the parties’
                                        2

         Case 2:18-cr-00196-PP Filed 08/04/21 Page 2 of 8 Document 82
      plea discussions, and that sentence is what the defense requests
      now.

Id. at 15-16.

      The government also filed a sentencing memorandum ahead of the

sentencing date. Dkt. No. 75. While the government agreed that the “fully

concurrent” language in the binding plea agreement required the court to

“include a downward departure for the time [the defendant] has already served

in state custody,” it argued that the language did not require the court to

depart further for the good time credit the defendant would have earned had he

been in federal custody since his arrest. Id. at 6. The government opined that

the court could depart further to account for the hypothetical good-time credit,

but that it was not required to do so. Id. The government made clear that it did

not “concede that a fully concurrent sentence requires a downward departure

for good-time credit that could have been earned during the time spent in state

custody awaiting sentencing,” but also stated that the terms of the plea

agreement did not prohibit the court from granting such a departure if it chose

to do so. Id. at 8.

      At the July 28, 2021 sentencing hearing, the court granted the

defendant’s request to sentence him at the bottom of the agreed-upon range

(62 months), and adjusted that sentence under U.S.S.G. §5G1.3 to account for

the time the defendant already had spent in state custody, which reduced the

sentence to 27 months. The court declined, however, to reduce that sentence

by another five months to account for the hypothetical good time credit the

defendant might have earned had he been in federal custody since his arrest.
                                        3

         Case 2:18-cr-00196-PP Filed 08/04/21 Page 3 of 8 Document 82
      The following day, the defendant filed the instant motion to reconsider.

Dkt. No. 77. He asserted that the court had “ruled” that a sentence at the

bottom of the agreed-upon range “could not include an adjustment for good

time credit.” Id. at 1. He indicated that the parties’ sentencing memos “created

a consensus: under the plea agreement, the Court had discretion to adjust [the

defendant’s] sentence for good time credit if it wished.” Id. at 4. The defendant

indicated that at sentencing, the court had described the government as

“disagreeing” that the definition of “fully concurrent” required an adjustment

for good time credit, and asserted that the court “did not note that, per the

government, this Court did not have to make an adjustment for good time

credit, but could do so if it wished.” Id. The defendant quoted the court as

saying, “I agree with the government . . . calculating good time and giving [the

defendant] good time that he may or may not have earned I don’t think that is

an appropriate definition of ‘fully concurrent.’” Id. (citing Dkt. No. 76 at

1:12:52-1:13:18).

      The defendant also asserted that when he said in his sentencing memo

that the adjustment for hypothetical good time had been discussed by the

parties in their plea negotiations, he had been referring to emails he sent to the

government during plea negotiations, in which he argued that a fully

concurrent sentence should include such an adjustment. Id. at 2. Conceding

that the government did not “explicitly agree with” his argument, the defendant

asserts that the government did not contest it, either. Id. Despite the apparent




                                          4

         Case 2:18-cr-00196-PP Filed 08/04/21 Page 4 of 8 Document 82
lack of verification that there had been a meeting of the minds, the parties

(including defense counsel and the defendant) executed the plea agreement. Id.

      Defense counsel explains that a week before sentencing, he sent the

government another email, reiterating his belief about what constituted a “fully

concurrent” sentence. Id. at 2-3. He says that later on the day he sent that

email, he filed his sentencing memo. Id. at 3. He says that the next day, the

government filed its memo, disputing defense counsel’s definition of that

phrase but agreeing that the court had the discretion to adopt defense

counsel’s reading if it wished. Id. at 4.

      After laying out this background, the defendant asserts that because the

government did not dispute his communications laying out his understanding

of what “fully concurrent” meant, he “understood” the term to mean what he

believed it meant. Id. at 5. He then asserts that plea agreements are contracts,

and that ambiguities in such a contract should be construed against the

drafter—in this case, the government. Id. (citing United States v. Shah, 665

F.3d 827, 837 (7th Cir. 2011)). Defense counsel maintains that the phrase

“fully concurrent” is “somewhat ambiguous, and says that because a court can

look to extrinsic evidence to interpret ambiguous contract terms, the court

should look at his emails to the government and his belief as to what “fully

concurrent” meant in construing that term. Id. at 5-6.

      Next, he asserts that the court has the discretion to reduce the

defendant’s sentence for the hypothetical good time credit if it chooses to do so,

and he interprets the court’s stated intention to impose a sentence at the


                                            5

         Case 2:18-cr-00196-PP Filed 08/04/21 Page 5 of 8 Document 82
“bottom of the range” as a declaration of intent to impose a sentence as low as

the parties agree it had the discretion to go. Id. He asks the court to reduce the

sentence by another five months, to 22 months. Id.

      At the time of sentencing, the court understood that both parties were of

the view that the court had the discretion to reduce the defendant’s sentence

by the amount of hypothetical good time he might have earned had he been in

federal custody since the date of his arrest. The court was not under the

impression—at that time—that it did not have the discretion to do what the

defendant had asked it to do in his sentencing memorandum. While the court’s

language was clumsy—the court talked about the “definition” of the phrase

fully concurrent, and stated that it would not be “appropriate” to adjust the

defendant’s sentence downward for the hypothetical good time—it declined to

make that adjustment, not because it believed that it did not have the

authority to do so, but because it did not think it was appropriate to do so. In

declining to reduce the sentence further, the court referenced good time that

the defendant “may or may not have earned.” The court said that because it felt

that the defendant was asking the court to assume that if he had been in

federal custody since his arrest, he would have earned all the good time credit

he claimed; the court did not feel comfortable making that assumption or

reducing the defendant’s sentence further based on that assumption.

      In considering the defendant’s motion to reconsider, the court has done a

small amount of research to find out whether other courts have faced this

issue. The results of that (admittedly brief) research cause the court to wonder


                                        6

         Case 2:18-cr-00196-PP Filed 08/04/21 Page 6 of 8 Document 82
whether it did, in fact, have the discretion to adjust the defendant’s sentence

based on the hypothetical good time credit even if it had wanted to do so. In

United States v. Evans, 1 F.3d 654, 654-55 (7th Cir. 1993), the defendant

made exactly this argument on appeal. Because the defendant already had

served twenty-three months in state prison for the conduct that gave rise to his

federal conviction and sentence, the district court subtracted those twenty-

three months from the low end of the guideline range and imposed the balance

of the sentence to run concurrently with the balance of his state sentence. Id.

at 654. The defendant appealed, arguing that “he should have received good

time credit against his federal sentence for the time he had already spent in

state custody.” Id. The Seventh Circuit succinctly rejected this argument,

noting that under 18 U.S.C. §3624, it is the Bureau of Prisons, not the court,

who decides whether a federally incarcerated person should receive good time

credit. Id. The court stated that the defendant “must ask the Bureau of Prisons

for the credit he seeks, and the district court did not err in refusing to award

good time credit against his federal sentence for time spent in state custody.”

Id. at 655.

      At least two other circuits have held the same. In Schleining v. Thomas,

642 F.3d 1243, 1248 (9th Cir. 2011), the Ninth Circuit held that “[b]ecause a

prisoner can received [good time] credit only on time served on his federal

sentence, and his federal sentence does not ‘commence’ until after he has been

sentenced in federal court, [the defendant] is not eligible for [good time] credit

for the 21 months he spent in state custody—serving a state sentence—before


                                         7

         Case 2:18-cr-00196-PP Filed 08/04/21 Page 7 of 8 Document 82
imposition of his federal sentence,” even where the district court imposed the

federal sentence to run concurrently. And in Lopez v. Terrell, 654 F.3d 176,

190 (2d Cir. 2011), the Second Circuit held that a defendant may be awarded

good time credit only for the portion of a defendant’s imprisonment that

constitutes a “federal sentence as defined under 18 U.S.C. § 3585.”

      So—the court is not as convinced as the parties that it had the discretion

to reduce the defendant’s sentence by the amount of hypothetical good time he

might have earned had he been in federal custody since the date of his arrest.

Even if the court did have such discretion, however, it declined to exercise it on

the date of sentencing and declines to exercise it on reconsideration.

      The court DENIES the defendant’s motion to reconsider.

      Dated in Milwaukee, Wisconsin this 4th day of August, 2021.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        8

         Case 2:18-cr-00196-PP Filed 08/04/21 Page 8 of 8 Document 82
